Title: [Diary entry: 31 December 1785]
From: Washington, George
To: 

Saturday 31st. Thermometer at  in the Morning— at Noon and 37 at Night. A Raw Wind from the Eastwd. blew in the forenoon. Afternoon Calm, but chilly with appearances now & then of a change in the weather. Rid to my Plantations in the Neck Muddy hole, and Ferry. George Steptoe Washington came here to dinner and after it went away the Company that came yesterday. Landed 230 Bushels of Oats today from an Eastern shore Vessel

and by her had brought from Alexandria the Pictures drawn by Mr. Pine of Fanny Bassett now Washington and the young Custis.